Matter of Roth (2022 NY Slip Op 04606)





Matter of Roth


2022 NY Slip Op 04606


Decided on July 14, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:July 14, 2022

PM-126-22
[*1]In the Matter of Larry Martin Roth, an Attorney. (Attorney Registration No. 4345260.)

Calendar Date:July 11, 2022

Before:Garry, P.J., Egan Jr., Aarons, Pritzker and Fisher, JJ.

Larry Martin Roth, Winter Park, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Larry Martin Roth was admitted to practice by this Court in 2005 and lists a business address in Sanford, Florida with the Office of Court Administration. Roth has applied to this Court, by affidavit sworn to May 17, 2022, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Roth omitted required material information from his aforementioned affidavit.
In reply to AGC's opposition, however, Roth has submitted a supplemental affidavit, sworn to July 8, 2022, in which he supplies the previously omitted information. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Roth's application is in proper form and that he is otherwise eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d 1226, 1227 [2017]), we grant the application and accept his resignation.
Garry, P.J., Egan Jr., Aarons, Pritzker and Fisher, JJ., concur.
ORDERED that Larry Martin Roth's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Larry Martin Roth's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Larry Martin Roth is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Roth is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Larry Martin Roth shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.